DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-22 are cancelled.
Claims 23-29 are pending.

Specification
The abstract of the disclosure is objected to because it is greater than 150 words in length.  In addition, it uses legalese such as, “comprising,” “consisting of” and “by means of.”  Correction is required.  See MPEP § 608.01(b).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the recess of claim 25 must be shown (and labeled) or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 25-28, 30, 32-33 and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 25, claim 25 recites, “the remaining non-recessed region” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to “a remaining non-recessed region” and will be interpreted as such.  
In addition, claim 25 recites, “short side” in line 3 which is a relative term which renders the claim indefinite. The term “short” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What is short to one of ordinary skill may not be to another, and there is no point of reference for what is short.  For the purposes of this examination, any side will be considered a “short” side.  
Re claim 26, claim 26 recites, “the short side” in line 4 which is a relative term which renders the claim indefinite. The term “short” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What is short to one of ordinary skill may not be to another, and there is no point of reference for what is short.  For the purposes of this examination, any side will be considered a “short” side.  
In addition, claim 26 recites, “the external region” in lines 3.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to “an external region” and will be interpreted as such.  
  Re claim 27, claim 27 recites, “the remaining non-recessed region” in lines 1-2, “the entire length” in lines 2-3, “the remaining short side” in line 4 and “the external side” in line 4.  There is insufficient antecedent basis for this limitation in the claim.  It appears 
In addition, claim 27 recites, “short side” in line 3 which is a relative term which renders the claim indefinite. The term “short” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What is short to one of ordinary skill may not be to another, and there is no point of reference for what is short.  For the purposes of this examination, any side will be considered a “short” side.  
Re claim 28, claim 28 recites, “the edge” in lines 2.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to “an edge” and will be interpreted as such.  
  Re claim 30, claim 30 recites, “the side” in line 2, line 3 and line 4, and “the external region” in line 3 and line 5.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to “a side” and “an external region” and will be interpreted as such.  
Re claim 32, claim 32 recites, “the external region” in lines 3.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to “an external region” and will be interpreted as such.  
Re claim 37, claim 37 recites, “the other” in lines 2-3 and line 4.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to “another” and will be interpreted as such.  
Claim 33 is rejected as being dependent on a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 23, 28, 30-31, 34-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Canning JR et al (“Canning”) (US 2017/008912) in view of Beresford et al (“Beresford”) (US 2012/0090253).
Re claim 23, Canning discloses a building facade element (102) embodied as an insulating glass unit (102), comprising: 
at least one first (Fig. 2 104) and one second glass panes (104); 
at least one glass spacer (106, Fig. 3 106 on the top) connected to each of the at least one first and second glass panes (104) by at least one first sealant (Fig. 2 112, on Fig. 3 106 on the top);
 at least one additional spacer (Fig. 3 106 on the left) which is gas-tight (via 114) or which has a gas-tight layer and which is connected to each of the at least one first 
at least one joining region (Fig. 3 at 120 and 122) between the at least one glass spacer (106 on the top) and the at least one additional spacer (106 on the left); 
wherein the at least one glass spacer (106 on the top), the at least one additional spacer (106 on the left) and the at least one first and at least one second glass panes (104) form a sealed inner chamber (Claim 4), and 
wherein the at least one joining region (between 120 and 122) is sealed (142) so as to be gas-tight by means of a third sealant (150) which contains butyl ([0025]) and which extends over the joining region (between 120 and 122),
but fails to disclose the spacer made of glass.
However, Beresford discloses the spacer (40) made of glass ([0026]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the building facade element of Canning with the spacer made of glass (instead of the foam of [0022]) in order allow the manufacture of multiple glazing units to meet given operating requirements such as the ability to withstand applied external forces, with a smaller spacing (Abstract), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
Re claim 28, Canning as modified discloses the building facade element of claim 23, wherein at least one additional layer of the third sealant (114, 114 being PIB based 
Re claim 30, Canning as modified discloses the building facade element of claim 23, wherein the at least one first sealant (Fig. 2 112, on Fig. 3 106 on the top) includes a first primary sealant (112) on the side facing the inner chamber (between 104) and a first secondary sealant (114) on the side facing the external region (outside of 114) and/or wherein the at least one second sealant consists of a second primary sealant on the side facing the inner chamber and a second secondary sealant on the side facing the external region (as this is part of an “or” clause).
Re claim 31, Canning as modified discloses the building facade element as in claim 30, wherein at least one of the first primary, first secondary, second primary, and second secondary sealants is transparent and/or wherein the first primary sealant and/or the second primary sealant contains acrylic and/or wherein the first primary sealant and/or the second primary sealant is a double-sided adhesive tape and/or wherein the first secondary sealant (112) and/or the second secondary sealant (114) contains butyl ([0022], as this is part of an “or” clause).
Re claim 34, Canning as modified discloses the building facade element as in claim 23, wherein the inner chamber (between 104) is filled with gas ([0023]) and/or wherein at least one of the at least one first and at least one second glass panes is coated on at least one side with a metal coating (as this is an “or” clause).
Re claim 35, Canning as modified discloses the building facade element as in claim 23, wherein the at least one additional spacer (106 on the left) is a plastic spacer 
Re claim 36, Canning as modified discloses the building facade element as in claim 23, wherein the gas-tight layer is a metal-containing tape (as this is an “or” clause) and/or wherein the at least one additional spacer (106 on the left) is puncturable so as to be able to fill the inner chamber with gas (this is a statement of intended use, and as 106 is a plastic spacer as in [0022], it is capable of being punctured to fill the inner chamber).
Re claim 37, Canning as modified discloses the building facade element as in claim 23, wherein the at least one glass spacer (106 on the top) is composed of a plurality of components (106, 114) which are disposed one next to the other (Fig. 3) and/or wherein the at least one additional spacer (106 on the left) is composed of a plurality of components (106, 114) which are disposed one next to the other (Fig. 3, as this is an “or” clause).
Re claim 38, Canning as modified discloses the building facade element as in claim 34, wherein the inner chamber (between 104) is filled with at least one of argon ([0023]), krypton and xenon gas.

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Canning JR et al (“Canning”) (US 2017/008912) in view of Beresford et al (“Beresford”) (US 2012/0090253) and Plant et al (“Plant”) (US 2012/0137608).
Re claim 24, Canning as modified discloses the building facade element of claim 23, but fails to disclose wherein the third sealant comprises a metal-containing tape.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the building facade element of Canning wherein the third sealant comprises a metal-containing tape in order to utilize a strong, durable, chemically and environmentally resistance sealing material, as metal containing tapes are well known and common in the art.  

Claim(s) 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Canning JR et al (“Canning”) (US 2017/008912) in view of Beresford et al (“Beresford”) (US 2012/0090253) and Lafond (US 6,329,030).
Re claim 25, Canning as modified discloses the building facade element of claim 23, but fails to disclose wherein the at least one additional spacer has a recess proximal the at least one joining region, with the remaining non-recessed region of the at least one additional spacer extending along a short side of the at least one glass spacer.
However, Lafond discloses wherein the at least one additional spacer (Fig. 2 16b) has a recess (20) proximal the at least one joining region (22), with the remaining non-recessed region (of 16b) of the at least one additional spacer (16b) extending along a short side (any side) of the at least one glass spacer (16a).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the building facade element of Canning wherein the at least one additional spacer has a recess proximal the at least one joining region, with the remaining non-recessed region of the at least one additional 
Re claim 26, Canning as modified discloses the building facade element of claim 25, wherein the at least one first sealant (112 on 106 on the top) includes a first primary sealant (112) on a side facing the inner chamber (between 104) and a first secondary sealant (114) on a side facing the external region (outside of 104), with the first secondary sealant (104) also being disposed on the short side of the at least one glass spacer (106).
Re claim 27, Canning as modified discloses the building facade element of claim 26, Isaacs wherein the remaining non-recessed region (of 46) of the at least one additional spacer (46) does not extend over the entire length of the short side (because 46 abuts 42 on its top) of the at least one glass spacer (42), with the third sealant (Canning: 142) extending from the remaining short side of the at least one glass spacer (Canning: 106 on the top) up to the external side (external side of 106 of Canning) of the at least one additional spacer (Canning: 106 on the left).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the building facade element of Canning wherein the remaining non-recessed region of the at least one additional spacer does not extend over the entire length of the short side of the at least one glass spacer as disclosed by Isaacs in order to allow structural rigidity such that a structural load bearing support is provided by the spacers ([0042]).  

Claim(s) 29, 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Canning JR et al (“Canning”) (US 2017/008912) in view of Beresford et al (“Beresford”) (US 2012/0090253) and Bowser (US 4,215,164).
Re claim 29, Canning as modified discloses the building facade element of claim 23, but fails to disclose wherein the at least one first, at least one second, and third sealants are resistant to natural UV radiation.
However, Bowser discloses wherein the at least one first (Canning: 112), at least one second (Canning: 112), and third sealants (Canning: 142) are resistant to natural UV radiation (Bowser: Col 5 lines 10-16).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the building facade element of Canning wherein the at least one first, at least one second, and third sealants are resistant to natural UV radiation as disclosed by Bowser in order to increase the lifespan of the sealant material, as providing UV resistance will prevent degradation.  
Re claim 32, Canning as modified discloses the building facade element of claim 23, wherein the at least one first sealant (112 on 106 on the top) includes a first primary sealant (112) on the side facing the inner chamber (between 104) and a first secondary sealant (114) on the side facing the external region (exterior to 104), with the first primary sealant (112) containing acrylic ([0022]) and with the first secondary sealant (114) containing butyl ([0025]), but fails to disclose the first secondary sealant which is resistant to natural UV radiation.
However, Bowser discloses wherein first secondary sealant (Canning: 114) is resistant to natural UV radiation (Bowser: Col 5 lines 10-16).

Re claim 33, Canning as modified discloses the building facade element of claim 32, wherein the first secondary sealant (Canning: 114) is a black butyl sealant (Bowser: 28, Col 2 line 63-65, Col 5 lines 18-27) and the first primary sealant (Canning: 112) is transparent (Beresford: [0023]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the building facade element of Canning wherein the first secondary sealant is a black butyl sealant as disclosed by Bowser in order to provide a more pleasing uniform appearance and serve as reinforcement (Col 5 lines 18-27).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the building facade element of Canning the first primary sealant is transparent as disclosed by Beresford in order to provide a more pleasing uniform appearance.

Claim(s) 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Canning JR et al (“Canning”) (US 2017/008912) in view of Beresford et al (“Beresford”) (US 2012/0090253) and Glover et al (“Glover”) (US 5,007,217).
Re claim 39, Canning as modified discloses the building facade element as in claim 35, but fails to disclose wherein the at least one additional spacer (106 on the left) is an aluminum or stainless steel spacer.
However, Glover discloses wherein the at least one additional spacer is an aluminum or stainless steel spacer (Col 1 lines 17-32, Col 3 line 62-Col 4 line 9).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the building facade element of Canning wherein the at least one additional spacer is an aluminum or stainless steel spacer as disclosed by Glover in order to provide strength and rigidity (Col 3 line 62 – Col 4 line 9).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635



/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635